ORDER
The Disciplinary Review Board having on October 4, 1995, filed with the Court its decision concluding that EDWARD A. REILLY, III, of WANAMASSA, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that EDWARD A. REILLY, III, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.